Bloodworth, J.
1. (a) “A ground of a motion for a new trial which complains of the admission of specified testimony must state the name of the witness whose testimony is complained of.” Adams v. State, 22 Ga. App. 252 (95 S. E. 877), and cases cited.
(5) “Under repeated rulings of this court and of the Supreme Court, a ground of a motion for a new trial must be complete in itself. When it is so incomplete as to require this court to refer to the pleadings or to the brief of evidence, it will not be considered.” Cæsar v. State, 22 Ga. App. 796 (97 S. E. 255), and cases cited.
(c) “It is only where a case is wholly dependent upon the law of circumstantial evidence that the trial judge is required to give *333the law of circumstantial evidence.” Williamson v. State, 22 Ga. App. 787 (97 S. E. 195), and cases cited.
2. The foregoing rulings dispose of the Special grounds of the motion for a new trial. The evidence is sufficient to support the verdict, which has the approval of the trial judge, and, no error of law appearing, the judgment is

Affirmed.


Broyles, G. J., and Luke,- J., concur.